DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Non-final communication in response to communication filed 8/18/22.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1,2,9-12,19-22,29,30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zou 20190042971.
With respect to claim 1, figure 2 of Zou discloses an apparatus comprising:
a quantum instruction processing pipeline [205,215,201] to process a quantum instruction having one or more opcodes to specify quantum operations and one or more operands and/or fields to specify values to be used to perform the quantum operations;
a quantum waveform synthesizer [204] to synthesize a waveform to control a qubit based on the values specified by the operands and/or fields of the quantum instruction;
a decoder [202] to decode a stream of quantum instructions including the quantum instruction and responsively generate quantum microoperations identifying the values used to perform the quantum operations; and
dispatch/timing control circuitry [203] to dispatch one or more of the quantum microoperations to the quantum waveform synthesizer to cause the quantum waveform synthesizer to control the qubit.
	With respect to claim 2, figure 2 of Zou discloses the apparatus of claim 1 wherein the values comprise one or more of: a frequency value and a phase value. [0071]
	With respect to claim 9, figure 2 of Zou discloses the apparatus of claim 1 wherein the quantum instruction processing pipeline comprises:
one or more additional quantum waveform synthesizers, wherein the dispatch/timing control circuitry is to dispatch different sets of the quantum microoperations to different quantum waveform synthesizers.
	With respect to claim 10, figure 2 of Zou discloses the apparatus of claim 1 wherein the quantum operations comprise a qubit rotation and wherein the one or more operands and/or fields specify values to be used by the quantum waveform synthesizer to perform the qubit rotation.
With respect to claim 11, figure 2 of Zou discloses a method comprising:
processing a quantum instruction having one or more opcodes to specify quantum operations and one or more operands and/or fields to specify values to be used to perform the quantum operations;
decoding a stream of quantum instructions including the quantum instruction and responsively generating quantum microoperations identifying the values used to perform the quantum operations;
dispatching one or more of the quantum microoperations to a quantum waveform synthesizer to cause the quantum waveform synthesizer to synthesize a waveform to control a qubit; and
synthesizing, by the quantum waveform synthesizer, the waveform to control the qubit responsive to the quantum microoperations.
	With respect to claim 12, figure 2 of Zou discloses the method of claim 11 wherein the values comprise one or more of: a frequency value and a phase value.
	With respect to claim 19, figure 2 of Zou discloses the method of claim 11 further comprising:
dispatching different sets of the quantum microoperations to different quantum waveform synthesizers.
	With respect to claim 20, figure 2 of Zou discloses the method of claim 11 wherein the quantum operations comprise a qubit rotation and wherein the one or more operands and/or fields specify values to be used to perform the qubit rotation.
	With respect to claim 21, figure 2 of Zou discloses a machine-readable medium having program code stored thereon which, when executed by a machine, causes the machine to perform the operations of:
processing a quantum instruction having one or more opcodes to specify quantum operations and one or more operands and/or fields to specify values to be used to perform the quantum operations;
decoding a stream of quantum instructions including the quantum instruction and responsively generating quantum microoperations identifying the values used to perform the quantum operations;
dispatching one or more of the quantum microoperations to a quantum waveform synthesizer to cause the quantum waveform synthesizer to synthesize a waveform to control a qubit; and
synthesizing, by the quantum waveform synthesizer, the waveform to control the qubit based on the values specified by the operands and/or fields of the quantum instruction responsive to the quantum microoperations.
	With respect to claim 22, figure 2 of Zou discloses the machine-readable medium of claim 21 wherein the values comprise one or more of: a frequency value and a phase value.
	With respect to claim 29, figure 2 of Zou discloses the machine-readable medium of claim 21 further comprising program code to cause the machine to perform the operations of:
dispatching different sets of the quantum microoperations to different quantum waveform synthesizers.
With respect to claim 30, figure 2 of Zou discloses the machine-readable medium of claim 21 wherein the quantum operations comprise a qubit rotation and wherein the one or more operands and/or fields specify values to be used to perform the qubit rotation.
Allowable Subject Matter
Claim 3-8, 13-18,23-28 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C JAGER whose telephone number is (571)272-7016.  The examiner can normally be reached on 8:30 - 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN JAGER/
Primary Examiner, Art Unit 2842
8/18/22